--------------------------------------------------------------------------------

Exhibit 10.01




PURCHASE AGREEMENT




BY THIS PURCHASE AGREEMENT effective as of the 15th day of June, 2009 (the
“Effective Date”),




BY AND BETWEEN




GEOXPLOR CORP., a Nevada corporation, whose address is 3655 West Anthem Way,
Anthem, Arizona 85080 (“GeoXplor”),




AND




AMERICAN LITHIUM MINERALS, INC., a Nevada corporation, whose address is 2850 W.
Horizon Ridge Parkway, Suite 200, Henderson, NV 89052 ("ALM"),




GeoXplor, in consideration of the agreements set forth herein, has granted
certain rights to ALM under the following terms and conditions:




1.

Grant; Definitions




a.

Exploration License – GeoXplor hereby grants to ALM an exclusive license to
enter upon the "Property" together with the right to conduct "Mineral
Exploration" during the a five-year evaluation and due diligence term.




b.

Definitions - The words and phrases used in this Agreement shall have the
following meanings:




(1)

The "Property" shall include those certain unpatented placer mining claims
situated in Esmeralda County, Nevada, more particularly described in Exhibit A
attached hereto.




(2)

"Mineral Exploration and Development Testing" shall include those activities
that ALM, in its sole judgment and discretion, may deem advisable for the
purpose of ascertaining any facts relating to the occurrence, nature and extent
of lithium carbonate and related lithium compounds or mineralization in and
under the Property and the metallurgical and physical properties of such
minerals; including, but not limited to, surface trenching, excavations,
geophysical and geochemical surveys, drilling, the sinking of shafts for bulk
sampling, and further including the right to use the surface for access, to
place and use facilities on the surface and to use water and other surface
resources that may be useful or convenient in connection with such activities.
 Mineral Exploration and Development Testing shall specifically include such
testing as may be required for filings with any applicable stock exchange.





--------------------------------------------------------------------------------

Page | 2







(3)

“Shares” means fully paid and non-assessable common shares in the capital of
ALM, issued pursuant to exemptions from registration and prospectus requirements
contained in the United States Securities Act of 1933 and the rules and
regulations promulgated thereunder, which Shares shall contain such restrictive
legends regarding applicable hold periods as required by such securities laws.




(4)

“Dollar(s)” or “$” shall mean currency of the United States.




c.

Transfer of Title – Upon ALM’s completion of its obligations under subsection a
and b of Section 2 and subsection f of Section 4, GeoXplor shall transfer title
of the Property to ALM subject to (1) ALM’s concurrent transfer to GeoXplor of a
royalty on the production of lithium carbonate from the Property and (2) a
further agreement to pay an additional bonus as specified in subsection c of
Section 2 of this Agreement.




2.

Consideration to GeoXplor




a.

Payments and Reimbursements - ALM shall pay GeoXplor in consideration of the
grant of the exploration license and other rights granted under this Agreement
the following:




(1)

Five Thousand Dollars ($5,000.00) upon the execution of a letter of intent on
April 29, 2009, the receipt of which is acknowledged;




(2)

Fifty-Six Thousand Dollars ($56,000.00) upon execution of this Agreement
(calculated based on $500.00 per claim multiplied by 53 staked and recorded
claims equals $26,500.00 minus $5,000.00 deposit equals $21,000.00 plus
$35,000.00 as payment on execution equals $56,000.00);




(3)

Seventeen Thousand Five Hundred Dollars ($17,500.00) upon presentation of a
receipt for payment of the filing and claim maintenance fees to the Nevada State
Office of the Bureau of Land Management for the filing of 35 “AF” placer claims,
it being understood that GeoXplor will be reimbursed for the costs associated
with locating claims of Five Hundred Dollars ($500.00) per claim;




(4)

Thirty-Five Thousand Dollars ($35,000.00) or before the date one year from the
Effective Date of this Agreement;




(5)

Fifty Thousand Dollars ($50,000.00) or before the date two years from the
Effective Date of this Agreement;




(6)

One Hundred Thousand Dollars ($100,000.00) or before the date three years from
the Effective Date of this Agreement; and





--------------------------------------------------------------------------------

Page | 3







(7)

One Hundred Thousand Dollars ($100,000.00) or before the date four years from
the Effective Date of this Agreement.




b.

Stock Transfer – As additional consideration, the Purchase Price shall include
the issuance of 750,000 Shares, subject to such conditions as may be imposed by
the rules and regulations of the United States Securities and Exchange
Commission, as follows:




(1)

Two Hundred and Fifty Thousand (250,000) Shares on execution of this Agreement;




(2)

Two Hundred and Fifty Thousand (250,000) Shares on or before the date one year
from the Effective Date of this Agreement; and




(3)

Two Hundred and Fifty Thousand (250,000) Shares on or before the date two years
from the Effective Date of this Agreement.




c.

Conditions for Transfer of Title and Subsequent Limitations –




(1)

At such time as the ALM has completed the payments and stock transfers specified
in subsections a and b of this Section 3, and has completed the expenditures for
Work specified in subsection f of Section 4, the Property shall be transferred
to ALM by Quitclaim Deed.




(2)

Concurrently with the transfer of title to ALM, ALM shall convey to GeoXplor a
“Net Value Royalty” on production of lithium carbonate and other lithium
minerals from the Property measured by three percent (3%) of the gross proceeds
received by the ALM from the sale or other disposition of lithium carbonate or
other lithium compounds less (i) transportation of the product from the place of
treatment to the purchaser, (ii) all handling and insurance charges associated
with the transportation, and (iii) any taxes associated with the sale or
disposition of the product (excluding any income taxes of ALM).  ALM shall have
the further right to purchase up to two percent (2%) of the Net Value Royalty,
in whole percentage points, for One Million Dollars ($1,000,000) for each one
percent (1%), which right shall be exercised, if at all, within fifty (50) years
from and after the conveyance to GeoXplor.




(3)

If ALM, its assignee or a joint venture including ALM, (i) delivers to its Board
of Directors or applicable other management a feasibility study recommending
mining of lithium carbonate or other lithium compound from the Property and such
Board of management authorizes implementation of a mining plan, or (ii) sells,
options, assigns, disposes or otherwise alienates all or a portion of its
interest in the Property, ALM shall pay GeoXplor an additional bonus of Five
Hundred Thousand Dollars ($500,000) in cash or shares of ALM.  The election to
obtain cash or shares of ALM shall be at the sole election of GeoXplor.







--------------------------------------------------------------------------------

Page | 4







c.

Method of Making Payments - All payments required under this Agreement may be
mailed or delivered to GeoXplor's address or to any single depository as
GeoXplor may instruct.  Upon making payment to the authorized agent or
depository, ALM shall be relieved of any responsibility for the distribution of
such payment to GeoXplor.  The delivery or the deposit in the mail of any
payment hereunder on or before the due date thereof shall be deemed timely
payment hereunder.




3.

Inspection




Both GeoXplor or ALM (or their respective agents), may enter upon the Property
or processing facilities to inspect the same at such times and upon such notice
to the other party as shall not unreasonably or unnecessarily hinder or
interrupt the operations of ALM.  At such time as a royalty is conveyed to
GeoXplor, the royalty document shall include a right of inspection of the
Property and the books and records used for the calculation of royalty and the
right to audit on an annual basis.




4.

Obligations of ALM




a.

Conduct of Operations – All work performed on the Property by ALM pursuant its
rights under this Agreement or by GeoXplor pursuant to its activities as the
operator to implement Work authorized by ALM, shall be done in a good and
workmanlike manner and in compliance with all state or federal laws and
regulations governing such operations.




b.

Protection from Liens – ALM shall pay all expenses incurred or authorized by it
in its activities on the Property and shall allow no liens arising from any act
of ALM to remain upon the Property; provided, however, that ALM shall not be
required to remove any such lien as long as ALM is contesting in good faith the
validity or amount thereof.




c.

Indemnity – ALM shall indemnify GeoXplor against and hold GeoXplor harmless from
any suit, claim, judgment or demand whatsoever arising out of negligence on the
part of ALM in the exercise of any of its rights pursuant to this Agreement,
provided that if GeoXplor or any person or instrumentality acting on GeoXplor's
behalf shall have been a contributing cause to the event giving rise to such
suit, claim, demand or judgment, ALM's obligation to indemnify GeoXplor shall
not exceed ALM's liability under the laws applicable to the event giving rise to
such suit, claim, demand or judgment.  Likewise, GeoXplor shall similarly
indemnify ALM from claims arising out of its negligence in the conduct of its
activities as operator to implement Work authorized by ALM.




d.

Payment of Taxes – ALM shall pay all taxes levied against the Property and any
improvements on the Property.  ALM shall have the right to contest, in the
courts or otherwise, the validity or amount of any taxes or assessments, before
it shall be required to pay the same.  If this Agreement is terminated or
otherwise expires, any taxes that are ALM's responsibility shall be prorated for
the calendar year of expiration or termination as of the date ALM has removed
its equipment, facilities and improvements from the Property.








--------------------------------------------------------------------------------

Page | 5







e.

Maintenance – ALM shall timely pay and make the appropriate record of the
payment of the claim maintenance fee or any other fee required under state or
federal law to maintain the unpatented mining claims included within the
Property for each assessment year during which this Agreement continues in force
beyond July 1 of the applicable assessment year.




f.

Work Commitment  – Before the expiration of five (5) years from the Effective
Date, ALM shall expend not less than Two Millions Dollars ($2,000,000) in
Mineral Exploration and Development Testing ("Work").  The Work shall be
scheduled to expend not less than One Hundred Thousand Dollars ($100,000) during
the first year, One Hundred Thousand Dollars ($100,000) during the first year,
Two Hundred Thousand Dollars ($200,000) during the second year, Five Hundred
Thousand Dollars ($500,000) during the third year, and One Million Two Hundred
Thousand Dollars ($1,200,000) during the fourth year. The nature, place and
conduct of such Work shall be at the sole discretion of ALM and the amount of
the expenditures shall be determined by the direct cost to ALM of Work
performed.  GeoXplor shall undertake to perform such Work as directed by ALM
under Work plans provided to GeoXplor on a periodic or as needed basis.  ALM’s
performance of Work shall otherwise conform to the Work plan and shall conform
to industry standards.  Any expenditure in excess of the amount required for any
annual period shall be applicable against expenditures required for the
succeeding year or years.




5.

Title Matters




a.

Representations and Warranties Related to the Property  – GeoXplor represents
and warrants to ALM that:  (1) the unpatented mining claims constituting the
Property have been located and appropriate record made thereof in compliance
with the laws of the United States and the laws of the State of Nevada, (2) the
claim maintenance fees have been paid for the year beginning on September 1
prior to the effective date of this Agreement and appropriate record made
thereof; (3) there is no claim of adverse mineral rights affecting the Property,
(4) subject to the paramount interest of the United States, GeoXplor controls
the full undivided possessory title to the Property, (5) except as specified in
Exhibit A, GeoXplor's possessory right to the Property is free and clear of all
liens and encumbrances.




b.

Joint Representations – ALM and GeoXplor jointly represent and warrant that each
company: (1) have the full right, power and capacity to enter into this
Agreement upon the terms set forth herein, (2) is incorporated, organized and in
good standing under the laws of the state of its incorporation and is qualified
to do business and is in good standing in the State of Nevada; (3) has obtained
all necessary corporate and shareholder approvals and no further action on the
part of its directors or shareholders is necessary or desirable to make this
Agreement valid and binding; and (4) neither the execution and delivery of this
Agreement nor any of the agreement referred to herein or contemplated hereby,
nor the consummation of the transactions hereby contemplated conflict with any
agreement to which it is a party and by which it is currently bound.








--------------------------------------------------------------------------------

Page | 6







c.

Title Documents; Data – Upon written request of ALM at any time during the term
hereof, GeoXplor shall promptly deliver to ALM copies of all title documents
affecting the Property that GeoXplor has in its possession.  If GeoXplor is in
possession or knows the whereabouts of technical data concerning the mineral
estate of the Property, GeoXplor shall, at ALM's expense, furnish copies of such
materials to ALM or notify ALM of the location of such information.




d.

Title Defects, Defense and Protection – ALM has, during its initial due
diligence examination of the Property prior to the Effective Date, examined and
approved GeoXplor’s title to the Property.  If title to any of the Property is
contested or questioned by any person, entity or governmental agency GeoXplor
and ALM shall undertake such actions as may be required to perfect, defend or
initiate litigation to protect such title.  In that event, all costs of such
action shall be paid by ALM and shall be a credit toward the Work obligations of
subsection f of Section 4.




e.

Amendment and Relocation of Mining Claims – ALM shall have the right, upon prior
consultation with GeoXplor, to amend or relocate the unpatented claims which are
subject to this Agreement.  The location notices of any such amended or related
claims shall be approved by GeoXplor.




f.

Change of Law – If the law of the United States concerning acquisition of
mineral rights on federally managed lands is repealed, amended, or new
legislation is enacted, ALM shall have the right, at its expense, to take
whatever action it deems appropriate to preserve a right to explore for,
develop, and mine minerals from the Property.  If ALM elects to take any action
under the terms of this subsection, it shall first notify GeoXplor in writing
setting forth the nature of the proposed action and an explanation thereof.
 GeoXplor agrees to cooperate with ALM and execute whatever documents are deemed
necessary by ALM to accomplish such action.  Nothing in this subsection shall
impose any obligation upon ALM to take any action, or diminish the right of
GeoXplor to take action it deems appropriate; provided, however, that if
GeoXplor chooses to take any action, it will first inform ALM of the nature of
such contemplated action.




g.

General – Nothing herein contained and no notice or action which may be taken
under this Section 5 shall limit or detract from ALM's right to terminate this
Agreement in the manner hereinafter provided.




6.

Termination; Removal of Property; Data




a.

Termination by GeoXplor – If ALM defaults in the performance of its obligations
specified in this Agreement, GeoXplor shall give ALM written notice specifying
the default.  If the default is not cured within thirty (30) days after ALM has
received the notice, or if ALM has not within that time begun action to cure the
default and does not thereafter diligently prosecute such action to completion,
GeoXplor may terminate this Agreement by delivering to ALM written notice of
such termination.  GeoXplor's right to terminate this Agreement shall be its
sole remedy for any failure to make payments required under Section 2.  If ALM
in good faith disputes the existence of a default, ALM shall initiate
appropriate action in a court of competent jurisdiction within the 30-day period
and the time to cure shall run from the date of a final determination that a
default exists.  GeoXplor shall have no right to terminate this Agreement except
as set forth in this subsection a of Section 6.








--------------------------------------------------------------------------------

Page | 7







b.

Termination by ALM – ALM shall have the right to terminate this Agreement at any
time by written notice from ALM to GeoXplor.




c.

Termination of GeoXplor as Operator – If GeoXplor defaults in the performance of
its duties and obligations to perform plans for the performance of Work as
specified in subsection f of Section 4 of this Agreement, ALM shall give
GeoXplor written notice specifying the default and the same provisions specified
in subsection a of this Section 6 shall apply.  If the default is not cured, or
other appropriate action taken, GeoXplor’s designation as operator shall
terminate.  The termination of GeoXplor as operator shall not release the ALM
from its obligation to complete the expenditures of Work required under
subsection f of Section 4.




d.

Effect of Termination – From and after the date of termination of this Agreement
by either party, all right, title and interest of the parties under this
Agreement shall terminate, and neither party shall be required to make further
payments or perform any further obligations hereunder concerning the Property,
except payments and obligations, the commitment to pay or the due dates for the
payment or performance of which occur prior to the termination date.




e.

Removal of Property – Upon any termination or expiration of this Agreement, ALM
shall have a period of three (3) months from and after the effective date of
termination within which it may elect to remove from the Property all of its
machinery, buildings, structures, facilities, equipment and other property of
every nature and description erected, placed or situated thereon, except
supports placed in shafts, drifts or openings in the Property.  Failure of ALM
to so remove the same shall constitute an abandonment by ALM to GeoXplor of the
same; provided, however, that ALM may still be required to remove such property
upon notice from GeoXplor at any time during the three-month period and thirty
(30) days thereafter.




d.

Delivery of Data – If this Agreement is terminated, upon written request given
by GeoXplor within thirty (30) days of said termination, ALM shall, within a
reasonable time, furnish GeoXplor copies of all available noninterpretive
exploration, development and mining data pertaining to the Property prepared by
or for ALM.








--------------------------------------------------------------------------------

Page | 8







e.

Relinquishment of Record - If this Agreement is terminated or otherwise expires,
ALM shall provide GeoXplor with a recordable document sufficient to provide
notice that ALM no longer asserts rights to the Property under this Agreement.




7.

Share Matters




GeoXplor represents and warrants to ALM that is is an “accredited” investor as
that term is defined in Rule 501 of Regulation D promulgated under the United
States Securities Act of 1933, as amended, and acknowledges and agrees that the
Shares will be issued in accordance with all applicable securities laws and will
be subject to hold periods and restrictions on resale in accordance with
applicable securities laws and it is GeoXplor’s responsibility to determine what
those hold periods and restrictions are before selling or otherwise transferring
any Shares.




8.

Notices




Any notice or communication required or permitted hereunder shall be effective
when personally delivered or deposited, postage prepaid, certified or
registered, in the United States mail to the addresses specified above.  Either
party may, by notice to the other given as aforesaid, change its mailing address
for future notices.




9.

Confidentiality




Each of the parties agrees that all information obtained under the terms of this
Agreement will not be publicly disclosed or used other than for the activities
contemplated hereunder except as required by law or by the rules and regulations
of any regulatory authority or stock exchange having jurisdiction or with prior
written consent of the other party, such consent not to be unreasonably
withheld.




10.

Binding Effect; Assignment




This Agreement shall not be assigned by ALM except to a wholly owned subsidiary,
in which case the ALM shall guarantee the performance of the assignee.  GeoXplor
may assign all or any portion of its right to the royalty provided hereunder.




11.

Force Majeure




If ALM is delayed or interrupted in or prevented from exercising its rights or
performing its obligations, as herein provided, by reasons of "force majeure,"
then, and in all such cases, ALM shall be excused, without liability, from
performance of its obligations set forth in this Agreement (except as to
obligations to pay money as set forth in Sections 2 and 4), but the provisions
shall again come into full force and effect upon the termination of the period
of delay, prevention, disability or condition.  "Force majeure" includes all
disabilities arising from causes beyond the reasonable control of ALM;
including, without limitation, acts of God, accidents, fires, damages to
facilities, labor troubles, unavailability of fuels, supplies and equipment,
orders or requirements of courts or government agencies, or the inability to
obtain environmental clearance or operating permits that may be required by
governmental authorities.  If a condition of force majeure is declared, the due
dates for any performance (excluding time for payment of monies) hereunder shall
be extended for the period of the disability.








--------------------------------------------------------------------------------

Page | 9







12.

Memorandum




The parties to this Agreement agree to execute and record a Memorandum of this
Agreement in a form sufficient to constitute record notice to third parties of
the rights granted hereunder, which may be recorded in the official records of
Esmeralda County, Nevada.




13.

Construction




a.

Governing Law - This Agreement shall be construed by the internal laws but not
the laws of conflict of the State of Nevada.




b.

Headings - The headings used in this Agreement are for convenience only and
shall not be deemed to be a part of this Agreement for purposes of construction.




c.

Entire Agreement - All of the agreements and understandings of the parties with
reference to the Property are embodied in this Agreement, and this Agreement
supersedes all prior agreements or understandings between the parties.




d.

No Implied Covenants – It is expressly agreed that no implied covenant or
condition whatsoever shall be read into this Agreement relating to any time
frame as the measure of diligence for any operations of ALM hereunder.




14.

Further Assurances




The parties agree to perform all acts and execute all documents that may be
necessary to carry out the spirit and intent of this Agreement.




SIGNED, effective as of the date recited above.




GEOXPLOR CORP.

AMERICAN LITHIUM MINERALS, INC.










By:   /s/ John Rud                            

By   /s/ Mathew Markin                               











--------------------------------------------------------------------------------

Page | 10







State of Arizona

)

 

 

)

ss

County of Maricopa

)

 




The foregoing document was acknowledged before me, the undersigned notary
public, this ____ day of __________, 2009, by ____________________, the
_________________ of GEOXPLOR CORPORATION, a Nevada corporation, for and on
behalf of the corporation.


___________________________________

Notary Public

 

 

 

 

 

 

 

 

 

State of ___________

)

 

 

)

ss

County of _________

)

 




The foregoing document was acknowledged before me, the undersigned notary
public, this ____ day of __________, 2009, by ____________________, the
_________________ of AMERICAN LITHIUM MINERALS, INC., a Nevada corporation, for
and on behalf of the corporation.




___________________________________

Notary Public








--------------------------------------------------------------------------------

Page | 11




EXHIBIT A

(The “Property” Defined)




The unpatented placer mining claims described below constitute the “Property”
that is subject to the forgoing Purchase Agreement.  The mining claims are
situated in Esmeralda County, Nevada, the names of which, the serial numbers
assigned by the Nevada State Office of the Bureau of Land Management and the
book and page of recording of the location notices thereof in the office of the
Clerk-Recorder of Esmeralda County, Nevada, are as follows:







Claim Name

NMC#

Book

Page

PMP 17

1003655

271

31

PMP 18

1003656

271

33

PMP 19

1003657

271

35

PMP 20

1003658

271

37

PMP 21

1003659

271

39

PMP 22

1003660

271

41

PMP 23

1003661

271

43

PMP 24

1003662

271

45

PMP 25

1003663

271

47

PMP 26

1003664

271

49

PMP 27

1003665

271

51

PMP 28

1003666

271

53

PMP 29

1003667

271

55

PMP 30

1003668

271

57

PMP 31

1003669

271

59

PMP 32

1003670

271

61

PMP 33

1003671

271

63

PMP 34

1003672

271

65

PMP 35

1003673

271

67

PMP 36

1003674

271

69

PMP 37

1003675

271

71

PMP 38

1003676

271

73

PMP 39

1003677

271

75

PMP 40

1003678

271

77

PMP 41

1003679

271

79

PMP 42

Pending

271

81

 

 

 

 

CR 1

1003680

271

1

CR 2

1003681

271

3

CR 3

1003682

271

5

CR 4

1003683

271

7

CR 5

1003684

271

9

CR 6

1003685

271

11








--------------------------------------------------------------------------------

Page | 12







CR 7

1003686

271

13

CR 8

1003687

271

15

CR 9

1003688

271

17

CR 10

1003689

271

19

CR 11

1003690

271

21

CR 12

1003691

271

23

CR 13

1003693

271

25

CR 14

1003694

271

27

CR 15

1003692

271

29

 

 

 

 

AF 1

1003695

270

412

AF 2

1003696

270

414

AF 3

1003697

270

416

AF 4

1003698

270

418

AF 5

1003699

270

420

AF 6

1003700

270

422

AF 7

1003701

270

424

AF 8

1003702

270

426

AF 9

1003703

270

428

AF 10

1003704

270

430

AF 11

1003705

270

432

AF 12

1003706

270

434

AF 13

 

 

 

AF 14

 

 

 

AF 15

 

 

 

AF 16

 

 

 

AF 17

 

 

 

AF 18

 

 

 

AF 19

 

 

 

AF 20

 

 

 

AF 21

 

 

 

AF 22

 

 

 

AF 23

 

 

 

AF 24

 

 

 

AF 25

 

 

 

AF 26

 

 

 

AF 27

 

 

 

AF 28

 

 

 

AF 29

 

 

 

AF 30

 

 

 

AF 31

 

 

 

AF 32

 

 

 

AF 33

 

 

 

AF 34

 

 

 





--------------------------------------------------------------------------------

Page | 13







AF 35

 

 

 

AF 36

 

 

 

AF 37

 

 

 

AF 38

 

 

 

AF 39

 

 

 

AF 40

 

 

 

AF 41

 

 

 

AF 42

 

 

 

AF 43

 

 

 

AF 44

 

 

 

AF 45

 

 

 

AF 46

 

 

 

AF 47

 

 

 

 

 

 

 










--------------------------------------------------------------------------------

Page | 14




EXHIBIT B

(Royalty Provisions)




If the Property is conveyed to American Lithium Minerals, Inc. (“ALM”), under
the terms of the foregoing Purchase Agreement, ALM shall convey to GeoXplor
Corp. (“GeoXplor”), a “Royalty” on the Net Value of lithium carbonate or other
lithium compounds or products (“Minerals”), as defined in the foregoing Purchase
Agreement, which Royalty conveyance shall include the following terms and
conditions:




1.

Payment of Royalty




a.

Frequency of Payment of Royalty.  Royalty shall be due and payable within thirty
(30) business days after the sale proceeds are received from any purchaser of
Mineral produced from the Property.




b.

Method of Making Payments.  All payments required hereunder may be mailed or
delivered to any single depository as GeoXplor may instruct.  If the party
paying the Royalty (the “Payor”) makes a payment or payments on account of the
Royalty in accordance with the provision of this Exhibit B, it will have no
further responsibility for distribution of the Royalty.  All charges of the
agent, trustee or depository will be borne solely by the party(ies) receiving
payments of Royalty.  The delivery or the deposit in the mail of any payment
hereunder on or before the due date thereof shall be deemed timely payment
hereunder.




2.

Records and Reports




a.

Records, Inspection and Audit.  Within one hundred and forth (140) days
following the end of each calendar year, commencing with the year in which the
Property (or any portion thereof) is brought into commercial production (not
inclusive of any bulk sampling programs or pilot plant or test operations), the
Payor shall deliver to GeoXplor a statement of the Royalty paid for said
calendar year.  GeoXplor (or its designated agent) shall have the right within a
period of ninety (90) days from receipt of such statement to inspect the Payor’s
books and records relating thereto and to conduct an independent audit of such
books and records at its own cost and expense.




b.

Objections.  If GeoXplor does not request an inspection of the Payor’s books and
records during the ninety (90) day period referred to in the preceding
paragraph, all payments of Royalty for the annual period will be considered
final and in full satisfaction of all obligations of the payor with respect
thereto.  If GeoXplor elects to question any calculation of Royalty, GeoXplor
shall deliver to the Payor a written notice (the “Objection Notice”) within
ninety (90) days after receipt by GeoXplor of the final statement.  If such
audit determines that there has been a deficiency or an excess in the payment
made to GeoXplor, such deficiency or excess will be resolved by adjusting the
next payment or due hereunder.  GeoXplor will pay all the costs and expenses of
such audit unless a deficiency of five percent (5%) or more of the amount due is
determined to exist.  The Payor will pay the costs and expenses of such audit if
a deficiency of five percent (5%) or more of the amount due is determined to
exist.  All books and records used and kept by the Payor to calculate the
Royalty due hereunder will be kept in accordance with generally accepted
accounting principles.








--------------------------------------------------------------------------------

Page | 15







c.

Evidence of Maintenance of the Claims.  The Payor shall deliver to GeoXplor, not
later than the date two weeks prior to the date for the payment of annual claim
maintenance fees for the Property, evidence that the fee has been timely paid.




3.

Inurement




The Royalty shall run with the land and be binding on all subsequent owners of
the Property, including any amendments, relocations, patents of the same or
additional or alternative rights to mine as may be acquired for the same land
included within the Property as a result of any changes in the mineral laws of
the United States.




4.

Assignments by GeoXplor




GeoXplor may transfer, pledge, mortgage, charge or otherwise encumber all or any
part of its rights, title and interest in and to its Royalty; provided, however,
that the Payor shall be under no obligation to make its payments hereunder to
such assignee, transferee, pledge or other third party until the Payor’s receipt
of notice concerning the assignment or transfer.










--------------------------------------------------------------------------------